Exhibit 10.1

SECOND AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of July 14, 2010, is by and among (i) HECLA ALASKA
LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING COMPANY, a
Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware corporation
(collectively, the “Borrowers”), (ii) each of the other obligors identified as
“Other Obligors” on the signature pages hereto and (iii) each of the banks and
other financial institutions identified as “Lenders” on the signature pages
hereto (the “Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of March 12, 2010 (as amended,
supplemented, amended and restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement” and, as amended by this Second Amendment
and as the same may be further amended, supplemented, amended or restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the Obligors party thereto, the Lenders party thereto, and The Bank
of Nova Scotia, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), the Lenders have made commitments to extend certain
credit facilities to the Borrowers; and

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Second
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

PART I  
DEFINITIONS

SUBPART 1.1    Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Second Amendment,
including its preamble and recitals, have the following meanings:

“Administrative Agent” is defined in the recitals.

“Borrowers” is defined in the preamble.

--------------------------------------------------------------------------------



“Credit Agreement” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Lenders” is defined in the preamble.

“Second Amendment” is defined in the preamble.

“Second Amendment Effective Date” is defined in Subpart 4.1.

SUBPART 1.2    Other Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Second Amendment, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

PART II  
AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II.  Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.



SUBPART 2.1    Amendments to Section 1.1.  Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a)       by amending and restating the definition of “Hecla Mine Plan” to read
as follows:

“Hecla Mine Plan” means, with respect to all operating mines controlled by the
Parent (including any of its Subsidiaries), a life of mine plan prepared by the
Parent setting forth on a consolidated basis and separately with respect to each
mine, inter alia, annual operating, capital and exploration budgets; proposed
construction, development, operation and closing of such mines and any
rehabilitation or reclamation work related thereto; exploitation, treatment,
production, marketing and sale of all metals recovered from such mines; and all
administrative, technical, financial and commercial activities related thereto,
which life of mine plan shall be in the form of an interactive electronic model
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.  The Hecla Mine Plan shall be updated annually and
delivered to the Administrative Agent, in each case in accordance with
clause (l) of Section 7.1.1.

(b)       by amending and restating the definition of “Excess Cash Flow” to read
as follows:

“Excess Cash Flow” means, for any Fiscal Quarter, the excess (if any), of

(x)  EBITDA for such Fiscal Quarter;

minus

(y) the sum (for such Fiscal Quarter) of (A) Interest Expense actually paid in
cash by the Parent and Subsidiaries, plus (B) the aggregate principal amount of
all regularly scheduled principal payments or redemptions or similar
acquisitions for value of outstanding debt for borrowed money, but excluding (x)
any such payments to the extent financed through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.2.2 or financed
through the issuance of Capital Securities otherwise permitted under this
Agreement and (y) Indebtedness that has been paid but may be reborrowed on a
revolving credit basis plus (C) all income Taxes actually paid in cash by the
Parent and Subsidiaries plus (D) Capital Expenditures paid in cash (excluding,
however, Capital Expenditures financed with the proceeds of Indebtedness (other
than the Obligations), equity issuances, casualty proceeds or other proceeds
which are not included in EBITDA) plus (E) reclamation expenses actually paid in
cash by the Parent and its Subsidiaries (excluding, however, reclamation
expenses financed with the proceeds of insurance).

2

--------------------------------------------------------------------------------



(c)       by amending and restating the definition of “Funds Available for
Specified Investments” to read as follows:

“Funds Available for Specified Investments” means, for any date of
determination, the result of

(a)       the sum of (x) the aggregate of the Excess Cash Flow for each Fiscal
Quarter ended prior to such date of determination but after January 1, 2010 plus
(y) $104,678,000 (such sum is referred to as “Accumulated Excess Cash Flow”);

minus

(b)       the amount of Accumulated Excess Cash Flow applied to Specified
Investments on or after January 1, 2010;

minus

(c)       the amount of Accumulated Excess Cash Flow applied to Restricted
Payments (other than Restricted Payments under Section 7.2.6(h)) on or after
January 1, 2010;

plus

(d)       (i) the aggregate amount of Net Equity/Debt Proceeds to be applied to
fund Specified Investments and not otherwise applied and (ii) any Commitments
available under this Agreement

plus

(e)       the aggregate amount of Net Casualty Proceeds not used to prepay the
Loans pursuant to Section 3.1.1(c) and not otherwise applied.  

(d)       by amending and restating the definition of “Funds Available for
Restricted Payments” to read as follows:

3

--------------------------------------------------------------------------------



“Funds Available for Restricted Payments” means, for any date of determination,
the result of

(a)       Accumulated Excess Cash Flow;

minus

(b)       the amount of Accumulated Excess Cash Flow applied to Specified
Investments on or after January 1, 2010;

minus

(c)       the amount of Accumulated Excess Cash Flow applied to Restricted
Payments on or after January 1, 2010 (other than Restricted Payments under
Section 7.2.6(h));

plus

(d)       the aggregate amount of Net Equity/Debt Proceeds to be applied to fund
Restricted Payments and not otherwise applied.

(e)       by inserting the following defined terms in the appropriate
alphabetical sequence:

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
July 14, 2010, among the Borrowers and the Lenders party thereto.  

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.



SUBPART 2.2    Amendment to Section 7.1.1.  Section 7.1.1 of the Existing Credit
Agreement is hereby amended by amending and restating clause (c) in its entirety
as follows:

          (c)       concurrently with the delivery of the financial information
pursuant to clauses (a) and (b), a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of the Parent, (i) showing compliance
with the financial covenants set forth in Section 7.2.4, (ii) stating that no
Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that the Parent or an
Obligor has taken or proposes to take with respect thereto), (iii) designating
one or more of the Parent’s Subsidiaries as Material Subsidiaries if, in the
absence of such designation, the aggregate assets or revenues of all Immaterial
Subsidiaries of the Parent would exceed the aggregate amounts set forth in
clauses (iii) and (iv) of the first proviso to the definition of “Immaterial
Subsidiary”, (iv) certifying that the Subsidiaries of the Parent previously
designated as Immaterial Subsidiaries remain Immaterial Subsidiaries as of the
date thereof and (v) in the case of a Compliance Certificate delivered
concurrently with the financial information pursuant to clauses (a) and (b), the
amount of Excess Cash Flow for such Fiscal Quarter (together with a detailed
calculation thereof);

4

--------------------------------------------------------------------------------



PART III  

AFFIRMATION AND CONSENT

SUBPART 3.1    Affirmation and Consent.  Each of the Obligors confirms that it
has received a copy of this Second Amendment and restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party, effective as of the date
hereof, after giving effect to this Second Amendment.  

PART IV  
CONDITIONS TO EFFECTIVENESS

SUBPART 4.1    Amendment Effective Date.  This Second Amendment shall be and
become effective as of the date hereof (the “Second Amendment Effective Date”)
when all of the conditions set forth in this Part IV shall have been satisfied.

SUBPART 4.2    Execution of Counterparts of Second Amendment.  The
Administrative Agent shall have received counterparts satisfactory to the
Administrative Agent of this Second Amendment, which collectively shall have
been duly executed on behalf of each Borrower, each of the other Obligors and
each Lender.

SUBPART 4.3    Representations and Warranties.  The representations and
warranties contained in Subpart 5.4 shall be true and correct in all material
respects on and as of the Second Amendment Effective Date.

PART V  
MISCELLANEOUS

SUBPART 5.1    Cross-References.  References in this Second Amendment to any
Part or Subpart are, unless otherwise specified, to such Part or Subpart of this
Second Amendment.

SUBPART 5.2    Instrument Pursuant to Existing Credit Agreement.  This Second
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

SUBPART 5.3    References in Other Loan Documents.  At such time as this Second
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Second Amendment.

SUBPART 5.4    Representations and Warranties of the Obligors.  Each Obligor
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Second Amendment, (b) it is duly authorized
to, and has been authorized by all necessary action, to execute, deliver and
perform this Second Amendment, (c) the representations and warranties contained
in Article VI of the Credit Agreement and applicable to such Obligor are true
and correct in all material respects on and as of the date hereof as though made
on and as of such date (except for those which expressly relate to an earlier
date) and after giving effect to the amendments contained herein and (d) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof after giving effect to the amendments contained herein.

5

--------------------------------------------------------------------------------



SUBPART 5.5    Counterparts.  This Second Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this Second Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.

SUBPART 5.6    Full Force and Effect; Limited Amendment.  Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.

SUBPART 5.7    Limited Waiver.  The Lenders hereby waive any and all Events of
Default that have occurred and are continuing because of any breach of Section
7.2.6(c) between January 1, 2010 until the Second Amendment Effective Date, but
only to the extent that no such breach would have occurred if the amendments set
forth in clauses (b), (c) and (d) of Subpart 2.1 were effective during such
period.

SUBPART 5.8    Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SUBPART 5.9    Successors and Assigns.  This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Each of the parties hereto has caused a counterpart of this Second Amendment to
be duly executed and delivered as of the date first above written.

BORROWERS

HECLA ALASKA LLC, a Delaware limited liability company  

By:

Hecla Limited,

its Managing Member

   

By:

/s/ James A. Sabala

Name: James A. Sabala

Title: Manager

6

--------------------------------------------------------------------------------



HECLA GREENS CREEK MINING

COMPANY, a Delaware corporation

     

By:

/s/ James A. Sabala

Name: James A. Sabala Title: Vice President & Treasurer     HECLA JUNEAU MINING
COMPANY, a Delaware corporation    

By:

/s/ James A. Sabala

Name: James A. Sabala Title: Vice President & Treasurer   OTHER OBLIGORS: HECLA
MINING COMPANY, a Delaware corporation  

By:

/s/ James A. Sabala

Name: James A. Sabala Title: Senior Vice President & CFO   BURKE TRADING INC., a
Delaware corporation    

By:

/s/ James A. Sabala

Name: James A. Sabala Title: Vice President & Treasurer   HECLA ADMIRALTY
COMPANY, a Delaware corporation    

By:

/s/ James A. Sabala

Name: James A. Sabala Title: Vice President & Treasurer

7

--------------------------------------------------------------------------------



 

HECLA LIMITED,

a Delaware corporation

 

By:

/s/ James A. Sabala

Name: James A. Sabala

Title: Vice President & Treasurer

 

THE BANK OF NOVA SCOTIA, as a Lender

 

By:

/s/ Ray Clarke

Name: Ray Clarke Title: Managing Director  

By:

/s/ Elizabeth Daponte

Name: Elizabeth Daponte Title: Associate Director     ING CAPITAL LLC, as a
Lender  

By:

/s/ Remko van de Water

Name: Remko van de Water Title: Director

8